PER CURIAM.
In this 42 U.S.C. § 1983 action, Arkansas inmate Marcus Fields appeals the district court’s1 preservice dismissal without prejudice, for failure to prosecute. Having carefully reviewed the record and Fields’s arguments on appeal, we have found no basis for reversal. See Miller v. Benson, 51 F.3d 166, 168 (8th Cir.1995) (district courts have inherent power to dismiss case for failure to prosecute; such dismissals are reviewed for abuse of discretion); *97Schooley v. Kennedy, 712 F.2d 372, 374 (8th Cir.1983) (per curiam) (fact that district court used lesser sanction of dismissal without prejudice mitigated against finding that court abused its discretion). Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable J. Leon Holmes, United States District Judge for the Eastern District of Arkansas.